Citation Nr: 1429813	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial compensable rating prior to August 24, 2012, and to a rating greater than 30 percent as of that date, for bilateral hearing loss. 

2. Entitlement to service connection for a dental disorder for compensation and treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned in March 2009.  A transcript is of record. 

The Board remanded these claims for further action and development in May 2009.  They now return for appellate review. 

In June 2014, the Veteran submitted service connection claims for vertigo as secondary to service-connected hearing loss and tinnitus, and for a psychiatric disorder secondary to hearing loss, tinnitus, and vertigo.  These claims have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See38 C.F.R. § 19.9(b) (2013). 

In June 2014, Veteran submitted additional evidence in the form of a medical opinion regarding vertigo, private treatment records reflecting treatment for vertigo, and articles concerning vertigo and presbycusis.  He did not submit a waiver of his right to have this evidence considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  However, as this evidence is not pertinent to the evaluation of his hearing loss, the Board may proceed with appellate review.  See id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection claim for a dental disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 5, 2007, the Veteran's bilateral hearing loss was manifested by a puretone average threshold no higher than 51 dB in both ears, and speech discrimination scores no lower than 84 percent in the right ear, and 92 percent in the left ear. 

2. As of January 5, 2007, the Veteran's bilateral hearing loss was manifested by a puretone threshold average of 66 dB in the right ear, at its highest, and 64 dB in the left ear, at its highest, with speech discrimination scores of 76 percent bilaterally at their lowest. 

3. As of November 4, 2010, the Veteran's bilateral hearing loss was manifested by a puretone threshold average of 75 dB in the right ear, at its highest, and 76 dB in the left ear, at its highest, with speech discrimination scores of 40 percent in the right ear, at its lowest, and 44 percent in the left ear, at its lowest. 

4. As of September 28, 2011, the Veteran's bilateral hearing loss has been manifested by a puretone threshold of 71 dB in the right ear, at its highest, and 74 dB in the left ear, at its highest, with speech discrimination scores of 44 percent in the right ear, at its lowest, and 36 percent in the left ear, at its lowest. 


CONCLUSIONS OF LAW

1. Prior to January 5, 2007, the criteria for an initial compensable rating for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2013).

2. As of January 5, 2007, the criteria for a 10 percent rating, but no higher, for bilateral hearing loss are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2013).

3. As of November 4, 2010, the criteria for a 60 percent rating, but no higher, for bilateral hearing loss are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2013).

4. As of September 28, 2011, the criteria for a 50 percent rating, but no higher, for bilateral hearing loss are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in March 2006 and February 2009 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and then readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in June 2006, November 2010, September 2011, and August 2012 that include consideration of his medical history and set forth findings that enable the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  There is no evidence indicating that there has been a material change in the severity of his hearing loss since the last examination was performed.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Hearing Officer's Duties

At the March 2009 hearing, the Veteran had an opportunity to provide testimony in support of his claim, which included describing how his hearing loss affects his daily life, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  Thus, given the development undertaken by VA, including the provision of several VA examinations, and in light of the Veteran's testimony at the hearing as well as the VA and private treatment records in the file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Prior to January 5, 2007, the criteria for a compensable rating are not satisfied.  A June 2006 VA audiological examination report shows puretone threshold averages of 51 dB bilaterally, and a speech discrimination score of 84 percent in the right ear, and 92 percent in the left ear.  A March 2006 private audiogram in graphical form shows even lower puretone threshold averages.  Word recognition scores in the March 2006 private audiological evaluation report were obtained using the NU 6 rather than the Maryland CNC Word List, and thus cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  Moreover, they were higher than those recorded in the June 2006 VA examination report.  Applying the values recorded in the June 2006 VA examination to Table VI yields designations of II in the right ear and I in the left ear.  The point where designations II and I intersect on Table VII yields a percentage evaluation of 0 percent.  See id.  

As there is no evidence of hearing loss worse than that reflected in the June 2006 VA examination prior to January 5, 2007, a compensable rating is not warranted for this time period. 

As of January 5, 2007, the criteria for an initial 10 percent rating are satisfied.  A January 2007 VA treatment record on this date reflects speech discrimination scores of 80 percent bilaterally.  Although the results of a puretone threshold test are not recorded on this date, a July 2007 private audiogram in graphical form shows puretone threshold averages of 66 dB in the right ear, and 64 dB in the left ear.  The Board assumes that similar puretone thresholds would have been obtained at the time of the January 2007 VA treatment record given the proximity in dates.  Moreover, unless there were puretone thresholds exceeding 74 dB bilaterally, a rating greater than 10 percent could not be obtained.  In this regard, when speech discrimination scores are in the range of 76 to 82 percent, puretone averages ranging from 50 to 73 in both ears yield the same numeric designation of IV in Table VI.  See id.  Puretone thresholds in both ears would have to be 74 dB or higher in order to meet the criteria for a rating greater than 10 percent under Table VII.  See id.  As another private audiogram dated in April 2009 does not show puretone thresholds exceeding 73 dB in either ear, and audiograms dated in September 2011, December 2011, June 2012, and August 2012 likewise do not show puretone thresholds of 74 dB or higher in both ears, there is no prejudice to the Veteran's claim in assuming that the puretone averages in the July 2007 and April 2009 audiograms are an accurate indicator of the range of puretone threshold averages that would have been present in January 2007.  

Accordingly, assuming a puretone average threshold range from 50 to 73 in both ears at the time of the January 5, 2007 VA treatment record, numeric designations of IV are obtained from Table VI when this value is correlated with a speech discrimination score in the range of 76 to 82 percent bilaterally.  The point where designations IV and IV intersect on Table VII yields a percentage evaluation of 10 percent.  See id.  

Until the November 4, 2010 VA examination report, there is no evidence of puretone thresholds of 74 dB in either ear or speech discrimination scores below 76 percent in either ear.  In this regard, a March 2009 VA treatment record shows speech discrimination scores of 76 percent bilaterally, and an April 2009 private audiogram shows puretone thresholds of 56 dB in the right ear, and 60 dB in the left ear.  As explained above, these values are not within ranges that satisfy the criteria for a rating greater than 10 percent under DC 6100.  See id.  Accordingly, the criteria for a rating greater than 10 percent are not satisfied or approximated prior to November 4, 2010. 

As of November 4, 2010, the criteria for a 60 percent rating are satisfied based a VA examination performed on that date showing puretone threshold averages of 75 dB in the right ear and 76 dB in the left ear.  The examiner also recorded speech recognition scores of 2 percent in both ears, and found these to be the best scores obtained on repeat testing.  However, the Board finds that these scores are not credible or valid.  In the first place, they are outliers by a difference of over 30 to over 40 percent in both ears vis-à-vis every other speech discrimination score of record, including scores of 40 percent in the right ear and 44 percent in the left ear recorded a month and a half later in a December 2010 VA treatment record.  The extreme discrepancy in these scores vitiates the credibility or reliability of the scores of 2 percent recorded in the November 2010 VA examination report.  

Moreover, the September 2011 VA examiner also found that these scores were not valid.  The September 2011 VA examination report reflects puretone threshold averages of 56 dB in the right ear and 55 dB in the left ear, and speech recognition scores of 78 percent in the right ear and 84 percent in the left ear.  The examiner stated that these scores were more consistent with the scores recorded at the June 2006 VA examination.  The examiner explained that the discrepancies between the November 2010 VA examination report, the December 2010 VA treatment record, and the September 2011 test results could be the manner in which the test was administered (headphones versus inserts), the volume of testing, and the presentation rate.  With regard to this last factor, the examiner noted that the 

Veteran needed speech to be slower.  The examiner also observed that the Veteran tended to hesitate or not respond, and that allowing for a repetition often resulted in the correct response.  The examiner summarized that it was possible the 2 percent speech recognition scores were the result of the use of inserts rather than headphones, a high presentation level (meaning, as the examiner previously explained, that the volume at which the words were read was actually too loud and caused "roll over" or "phonemic regression"), and the acceptance of no response as incorrect.  

While the Board finds that the speech recognition scores of 2 percent in the November 2010 VA examination report were not valid, it accepts as valid the puretone threshold results.  Although the September 2011 VA examination report records much lower results, a December 2011 private audiogram reflects puretone threshold results of 71 dB in the right ear, and 74 dB in the left ear.  These results are much closer to the results obtained at the November 2010 VA examination than those recorded in the September 2011 VA examination report, and yet are nearly contemporaneous with the latter examination.  While these results might also reflect a difference in how the testing was administered, the Board is unable at this stage to pinpoint which results more accurately capture the Veteran's actual hearing acuity.  The audiologist who performed the December 2011 private testing also noted that these scores were consistent with the puretone threshold results in the November 2010 VA examination report.  Indeed, the December 2010 VA treatment record states that puretone threshold testing showed a "significant . . . drop in hearing across all test frequencies for both ears since [the Veteran's] last evaluation in March 2009."  Thus, as a reasonable doubt is created by these differences, whether they be owing to how the tests were administered or interpreted, and as they are nowhere near the extreme discrepancy of the speech discrimination scores, the Board finds that the puretone thresholds recorded in the November 2010 VA examination report may be used for rating purposes. 

The question remains, then, as to which speech recognition scores may be used for rating purposes as of November 4, 2010, given the invalidity of the scores obtained at the November 2010 VA examination.  As the same numeric designation of IX in Table VI applies for speech recognition scores ranging from 36 percent through 50 percent when correlated with a puretone threshold average range from 74 dB through 81 dB, no prejudice exists in assuming that the Veteran's speech recognition scores would fall somewhere in this range at the time of the November 2010 VA examination report.  In this regard, the December 2010 VA treatment record dated a month and a half later records speech recognition scores of 40 and 44 percent, and the lowest scores recorded since the November 2010 VA examination are scores of 36 percent and 44 percent in a June 2012 VA treatment record. 

The point where a puretone threshold average of 75 dB or 76 dB (as recorded in the November 2010 VA examination report) intersects with a speech recognition score in the range of 36 through 50 percent yields a numeric designation of IX in Table VI for both ears.  See 38 C.F.R. § 4.85.  The point where IX and IX intersect on Table VII results in a rating of 60 percent.  See id.; DC 6100.  Accordingly, a 60 percent rating is warranted as of November 5, 2010. 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2013), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Because the November 2010 VA examination report reflects puretone thresholds exceeding 55 degrees at each of the relevant frequencies for rating purposes, subsection 4.86a applies.  Applying the puretone threshold averages in the November 2010 VA examination report to Table VIa yields numeric designations of VI in each ear.  Because these numeric designations result in a lower rating of 30 percent when applied to Table VII, the Veteran's hearing will be rated as 60 percent using Table VI.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  As the Veteran's puretone thresholds do not reflect this type of pattern, subsection 4.86(b) does not apply. 

As of September 28, 2011, the criteria for a 50 percent rating, but no higher, are satisfied based on the results of a VA examination performed on that day and subsequent testing.  Although the Board accepts as valid the puretone thresholds recorded in the November 2010 VA examination report, results as high have not been duplicated either since that time or before that time, and thus they cannot represent a touchstone for assessing the Veteran's hearing acuity during other periods.  The September 2011 VA examination report reflects puretone threshold averages of 56 dB in the right ear and 55 dB in the left ear, and speech discrimination scores of 78 percent in the right ear and 84 percent in the left ear.  The December 2011 private audiometric testing reflects puretone threshold results of 71 dB in the right ear, and 74 dB in the left ear.  Speech recognition scores from this examination were not obtained using the Maryland CNC, and thus may not be used for rating purposes.  See 38 C.F.R. § 4.85(a).  A June 2012 VA treatment record reflects puretone threshold averages of 60 dB in the right ear and 56 dB in the left ear, and word recognition scores of 44 percent in the right ear and 36 percent in the left ear.  The August 2012 VA examination report shows puretone threshold results of 62 dB in the right ear and 64 dB in the left ear, and speech recognition scores of 56 percent in the right ear and 60 percent in the left ear. 



Again, there are significant changes in the test results (at least in terms of the rating criteria) between September 2011 and August 2012.  However, rather than try to reconcile these discrepancies or determine whether there have been actual fluctuations in the Veteran's hearing loss disability within the span of a year to warrant further staging, the Board will assume that these are normal variances based on such factors as how the test was administered, as explained by the September 2011 VA examiner.  Thus, resolving reasonable doubt in favor of the claim, the Board will apply the worst puretone threshold results, as recorded in the December 2011 private audiogram, and the worst speech recognition scores, as recorded in the June 2012 VA treatment record, to this entire period.   

With regard to the right ear, the point where a puretone threshold of 71 dB and speech recognition score of 44 percent intersect on Table VI yields a designation of VIII.  See 38 C.F.R. § 4.85.  With regard to the left ear, the point where a puretone threshold of 74 dB and speech recognition score of 36 percent intersect on Table VI yields a designation of IX.  See id.  The point where designations IX and VIII intersect on Table VII yields a rating of 50 percent.  See id., DC 6100.  For the reasons discussed above, subsection 4.86(a) does not yield a higher rating (as shown when using even higher puretone thresholds) and subsection 4.86(b) does not apply. 

In summary, prior to January 5, 2007, the criteria for a compensable rating are not satisfied.  As of January 5, 2007, the criteria for a 10 percent rating, but no higher, are satisfied.  As of November 4, 2010, the criteria for a 60 percent rating, but no higher, are satisfied.  Finally, as of September 28, 2011, the criteria for a 50 percent rating, but no higher, are satisfied.  For the reasons discussed above, the criteria for ratings higher than those already assigned have not been met at any point during the pendency of this claim.  Thus, further staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

The Veteran has not alleged, and the record does not otherwise show, that his hearing loss disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted). 

The evaluation of the Veteran's right ear hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the VA examination reports reflect that the Veteran described being unable to hear when there is background noise or if more than one person talks. He also had trouble hearing when speech was spoke too quickly.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100 and section 4.86.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing, they are necessarily designed with a view toward compensating the former.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, as stated in 38 C.F.R. § 4.21 (2012), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment-as is the case with hearing loss disabilities-the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  Indeed, as noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise unusual or exceptional.  

In sum, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged or shown.  Therefore referral for extraschedular consideration is not warranted.  See id.

In assigning a noncompensable rating prior to January 5, 2007, a 10 percent rating as of January 5, 2007, a 60 percent rating as of November 4, 2010, and a 50 percent rating as of September 28, 2011, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating prior to January 5, 2007 for bilateral hearing loss is denied.

Entitlement to an initial rating of 10 percent, but no higher, for bilateral hearing loss is granted as of January 5, 2007, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating of 60 percent, but no higher, for bilateral hearing loss is granted as of November 4, 2010, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating of 50 percent, but no higher, for bilateral hearing loss is granted as of September 28, 2011, subject to the law governing payment of monetary benefits. 


REMAND

In his July 2010 substantive appeal (VA Form 9) concerning the service connection claim for a dental disorder, the Veteran requested to testify at a hearing before the Board at his local Regional Office.  The requested hearing has not yet been scheduled. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran of his options for an in-person or videoconference hearing before the Board.  After he has made his selection, schedule the hearing and provide proper notice of the hearing date and location.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


